*991ORDER
PER CURIAM.
In light of Tariq Belt’s response to this court’s show cause order, we consider whether Belt’s appeal should be dismissed for lack of jurisdiction.
Belt appeals from an order of the United States Court of Federal Claims that, inter aha, granted leave to file a proper complaint relating to his alleged tax claim. Ordinarily, this court is authorized to review only a “final decision of the United States Court of Federal Claims.” 28 U.S.C. § 1295(a)(3). While there are exceptions to this general rule, it does not appear that the order in question falls within any of those exceptions.
Accordingly,
It Is Ordered That:
(1) The appeal is dismissed.
(2) All pending motions are denied as moot.
(8) Each side shall bear its own costs.